Exhibit 10.2

 

 

 

CANADIAN COLLATERAL AGREEMENT

 

made by

 

THOMPSON CREEK METALS COMPANY INC.

 

and certain of its Subsidiaries

 

in favor of

 

VALIANT TRUST COMPANY

 

as Collateral Agent

 

Dated as of November 27, 2012

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

SECTION 1.

DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

7

SECTION 2.

[Rserved]

7

SECTION 3.

GRANT OF SECURITY INTEREST

7

3.1

Grant of Security

7

3.2

Exception Respecting Trademarks

8

3.3

Attachment of Security Interest

8

3.4

Liability for Deficiency

9

SECTION 4.

REPRESENTATIONS AND WARRANTIES

9

4.1

Title; No Other Liens

9

4.2

Perfection Certificate

9

4.3

Perfected First Priority Liens

9

4.4

Jurisdiction of Organization; Chief Executive Office

9

4.5

Inventory and Equipment

9

4.6

Pledged Collateral

10

4.7

Receivables

10

4.8

Contracts

11

4.9

Intellectual Property

11

4.10

Vehicles

12

SECTION 5.

COVENANTS

12

5.1

Delivery of Instruments, Certificated Securities and Chattel Paper

12

5.2

Pledged Collateral: Certificated Securities

12

5.3

Pledged Collateral: Uncertificated Securities and Security Entitlements

12

5.4

Pledged Collateral: General

13

5.5

Maintenance of Insurance

14

5.6

Maintenance of Perfected Security Interest; Further Documentation

14

5.7

Changes in Name, etc.

14

5.8

Notices

15

5.9

Investment Property

15

5.10

Receivables

16

5.11

Contracts

16

5.12

Intellectual Property

16

5.13

Intercompany Notes

17

5.14

Post-Closing Collateral Matters

17

SECTION 6.

REMEDIAL PROVISIONS

18

6.1

Certain Matters Relating to Receivables

18

6.2

Communications with Obligors; Grantors Remain Liable

18

6.3

Pledged Collateral

19

 

i

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

6.4

Proceeds to be Turned Over To Collateral Agent

19

6.5

Application of Proceeds

20

6.6

PPSA and Other Remedies

20

6.7

Registration Rights

21

6.8

Appointment of Receiver

21

6.9

Subordination

22

6.10

Deficiency

22

6.11

Actions of Collateral Agent

22

SECTION 7.

THE COLLATERAL AGENT

22

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

22

7.2

Duty of Collateral Agent

24

7.3

Execution of Financing Statements

24

7.4

Authority of Collateral Agent

24

7.5

Reliance by Collateral Agent

24

SECTION 8.

MISCELLANEOUS

25

8.1

Amendments in Writing

25

8.2

Notices

25

8.3

No Waiver by Course of Conduct; Cumulative Remedies

25

8.4

Enforcement Expenses; Indemnification

25

8.5

Successors and Assigns

25

8.6

Set-Off

26

8.7

Counterparts

26

8.8

Severability

26

8.9

Section Headings

26

8.10

Integration

26

8.11

GOVERNING LAW

26

8.12

Submission To Jurisdiction; Waivers

26

8.13

Acknowledgements

27

8.14

Additional Grantors

27

8.15

Releases

27

8.16

WAIVER OF JURY TRIAL

27

8.17

Permitted Additional Pari Passu Obligations

27

8.18

Intercreditor Agreements

28

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

 

EXHIBITS

 

 

 

Exhibit I

Form of Perfection Certificate

Exhibit II

Form of Additional Pari Passu Joinder Agreement

 

 

SCHEDULES

 

 

 

Schedule 1

Notice Addresses

Schedule 2

Investment Property

Schedule 3

Perfection Matters

Schedule 4

Jurisdictions of Organization and Chief Executive Offices

Schedule 5

Inventory and Equipment Locations

Schedule 6

Intellectual Property

Schedule 7

Material Contracts and Required Consents

Schedule 8

Material Vehicles

 

i

--------------------------------------------------------------------------------


 

CANADIAN COLLATERAL AGREEMENT

 

CANADIAN COLLATERAL AGREEMENT, dated as of November 27, 2012, made by the Issuer
(as defined below) and each of the other signatories hereto (together with any
other entity that may become a party hereto as provided herein, the “Grantors”),
in favor of Valiant Trust Company, as Canadian Collateral Agent (in such
capacity, the “Collateral Agent”) pursuant to the fifth supplemental indenture,
dated as of November 27, 2012 (the “Fifth Supplemental Indenture”), to the base
indenture dated as of May 11, 2012 (the “Base Indenture”) as supplemented by
that certain first supplemental indenture thereto dated as of May 11, 2012 (the
“First Supplemental Indenture”) (the Fifth Supplemental Indenture, together with
the Base Indenture and the First Supplemental Indenture, as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
Thompson Creek Metals Company Inc. (the “Issuer”), Wells Fargo Bank, National
Association, as U.S. Trustee (in such capacity, the “U.S. Trustee”), Valiant
Trust Company, as Canadian Co-trustee (in such capacity, the “Canadian
Co-Trustee”), Wells Fargo Bank, National Association, as U.S. Collateral Agent
(in such capacity, the “U.S. Collateral Agent”) and the Collateral Agent. The
U.S. Trustee and the Canadian Co-Trustee are together referred to herein as the
“Trustees.”

 

W I T N E S S E T H:

 

WHEREAS, the Issuer, the other Grantors, the U.S. Trustee and the Canadian
Co-trustee, in connection with the execution and delivery of this Agreement,
entered into the Indenture, pursuant to which the Issuer is issuing $350,000,000
aggregate principal of 9.75% Senior Secured First Priority Notes due 2017
(together with any Additional Notes (as defined in the Indenture) issued under
the Indenture, the “Notes”);

 

WHEREAS, from time to time after the date hereof, the Issuer may, subject to the
terms and conditions of the Indenture and the Security Documents (as defined
herein), incur additional obligations (including Additional Notes issued under
the Indenture) constituting Permitted Additional Pari Passu Obligations (as
defined below), that the Issuer desires to secure by the Collateral and
Mortgaged Property on a pari passu basis with the Notes

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the Notes issued under the Indenture and Permitted
Additional Pari Passu Obligations will be used in part to enable the Issuer to
make valuable transfers to one or more of the other Grantors in connection with
the operation of their respective businesses;

 

WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
issuance and sale of the Notes and the incurrence of any Permitted Additional
Pari Passu Obligations; and

 

WHEREAS, it is a condition precedent to the issuance of the Notes and the
incurrence of any Permitted Additional Pari Passu Obligations that the Grantors
shall have executed and delivered this Agreement to the Collateral Agent for the
ratable benefit of the Secured Parties (as defined below);

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent to enter into the Indenture and to induce the holders to purchase the
Notes and to induce the Secured Parties in respect of any Permitted Additional
Pari Passu Obligations to enter into such arrangements, each Grantor hereby
agrees with the Collateral Agent, for the ratable benefit of the Secured
Parties, as follows:

 

SECTION 1.         DEFINED TERMS

 

1.1          Definitions.

 

(a)           Unless otherwise defined herein, terms defined in the Indenture
and Additional Pari Passu Agreements and used herein shall have the meanings
given to them in the Indenture and Additional Pari Passu Agreements, and the
following terms are used herein as defined in the PPSA: Accession, Account,
Chattel Paper,

 

--------------------------------------------------------------------------------


 

Document of Title, Equipment,
Goods, Intangible, Instrument, Inventory, Investment Property, Money, financing
statement and financing change statement. In this Agreement, the following terms
have the meanings given to them in the STA: “Certificated Security”,
“Entitlement Holder”, “Entitlement Order”, “Financial Asset”, “Issuer”,
“Security”, “Securities Account”, “Securities Intermediary”, “Security
Entitlement” and “Uncertificated Security”.

 

(b)           The following terms shall have the following meanings:

 

“Additional Grantor” has the meaning specified in Section 8.14.

 

“Additional Pari Passu Agent” means the Person appointed to act as trustee,
agent or representative for the holders of Permitted Additional Pari Passu
Obligations pursuant to any Additional Pari Passu Agreement.

 

“Additional Pari Passu Agreement” means the indenture, credit agreement or other
agreement under which any Permitted Additional Pari Passu Obligations (other
than Additional Notes) are incurred and any notes, agreements or other
instruments representing such Permitted Additional Pari Passu Obligations.

 

“Additional Pari Passu Joinder Agreement” means an agreement substantially in
the form of Exhibit II hereto.

 

“Agreement” means this Canadian Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Canadian Co-trustee” has the meaning specified in the preamble hereto.

 

“Collateral Account” means any collateral account established by the Collateral
Agent as provided in Section 6.1 or 6.4.

 

“Collateral Agent” has the meaning specified in the preamble hereto.

 

“Contracts” means, with respect to any Grantor, any contracts or other written
agreements of such Grantor, as the same may be amended, supplemented or
otherwise modified from time to time, including, without limitation, (i) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of any Grantor to damages arising
thereunder and (iii) all rights of any Grantor to perform and to exercise all
remedies thereunder.

 

“Control” means, with respect to a specified form of Investment Property,
“control” as defined in Sections 23 through 26 of the STA as applicable to such
form of Investment Property.

 

“Copyright License” means any written agreement naming any Grantor as licensor
or licensee (including, without limitation, those listed in Schedule 6),
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.

 

“Copyrights” means, with respect to any Grantor, all of such Grantor’s right,
title and interest, now or hereinafter acquired, in and to the following (i) all
copyrights, copyright registrations and copyright applications, in each case
arising under the laws of Canada, any other country or any political subdivision
thereof, whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 6), (ii) the right to
obtain all renewals thereof, and (iii) all rights corresponding to any of the
foregoing throughout the world.

 

“Default” or “Event of Default” shall mean a “default” or “event of default”
under the Indenture or any Additional Pari Passu Agreement.

 

“Deposit Account” means any demand, time, savings, passbook or like account
maintained with a depositary institution.

 

2

--------------------------------------------------------------------------------


 

“Designs” means, with respect to any Person, all of such Person’s right, title
and interest in and to the following: (i) all industrial designs and intangibles
of like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, 3 including
all registrations, recordings and applications in the Canadian Industrial Design
Office or in any similar office or agency in any other country or any political
subdivision thereof, and (ii) all reissues, extensions or renewals thereof.

 

“Equity Interests” means shares of capital stock, partnership, joint venture,
member or limited liability or unlimited liability company interests, beneficial
interests in a trust or other equity ownership interests in a Person of whatever
nature and rights, warrants or options to acquire any of the foregoing.

 

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement to be entered into among the Issuer, the Guarantors, the Trustees, the
Collateral Agents, on behalf of themselves and the holders of Notes, the
representative of any Permitted Additional Pari Passu Obligations (other than
Additional Notes), on behalf of itself and the lenders thereunder, as the same
may be amended, supplemented or modified from time to time substantially
consistent with the description under “Description of Notes-Security-First Lien
Intercreditor Agreement” in the Prospectus Supplement.

 

“Grantors” has the meaning specified in the preamble hereto.

 

“Guarantors” means the collective reference to (i) each Grantor (other than the
Issuer) and (ii) the Issuer (only with respect to all obligations and
liabilities of the other Grantors which may arise under or in connection with
any Permitted Additional Pari Passu Obligations).

 

“Indenture” has the meaning specified in the preamble hereto.

 

“Intellectual Property”means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under
Canadian, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Designs, trade secrets and
customer lists and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

 

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to the Issuer or any of its Subsidiaries.

 

“Investment Property Control Agreement” means (i) with respect to any
Uncertificated Securities included in the Collateral, an agreement between the
issuer of such Uncertificated Securities and another Person whereby such issuer
agrees to comply with instructions that are originated by such Person in respect
of such Uncertificated Securities, without the further consent of the Grantor;
and (ii) with respect to any Security Entitlements in respect of Financial
Assets included in the Collateral, an agreement between the Securities
Intermediary in respect of such Security Entitlements and another Person
pursuant to which such Securities Intermediary agrees to comply with any
Entitlement Orders with respect to such Security Entitlements that are
originated by such Person, without the further consent of the Grantor.

 

“Investment Property Issuer” means the collective reference to each issuer of
any Investment Property.

 

“Issue Date” means November 27, 2012.

 

“Issuer” has the meaning specified in the preamble hereto.

 

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, hypothec, charge, security interest,
preference, priority or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the UCC or PPSA (or

 

3

--------------------------------------------------------------------------------


 

equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease be deemed to constitute a Lien.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Issuer and its subsidiaries
(other than Excluded Subsidiaries (as defined in the Indenture)), taken as a
whole or (b) the validity or enforceability of this Agreement or any of the
other Note Documents or the rights or remedies of the Collateral Agent, Trustees
or the Secured Parties hereunder or thereunder; provided that any change or
effect resulting from or arising out of ordinary course fluctuations in the
prices of molybdenum, gold or copper, in and of itself, shall not be deemed to
constitute a Material Adverse Effect.

 

“Material Contracts” means, with respect to any Grantor, any contract or other
written agreement listed in Schedule 7.

 

“Material Vehicles” means each Vehicle with an individual book value in excess
of $100,000.

 

“Mortgage” means  fee and leasehold mortgages, charges, debentures, deeds of
trust or other similar instrument duly executed and acknowledged by the holder
of such interest in each Mortgaged Property, in favor of the Collateral Agent
for its benefit and the benefit of the Secured Parties, in proper form for
recording in the land records in the jurisdiction in which such Mortgaged
Property is located..

 

“Mortgaged Property” means, collectively, (i) each Real Property listed on
Schedule 5 of the Underwriting Agreement relating to the Notes and (ii) each
Real Property, if any, encumbered by a Mortgage delivered after the Issue Date
pursuant to the Indenture.

 

“Note Documents” means the Note Guarantees, the Indenture and the Security
Documents.

 

“Note Obligations” has the meaning specified in the Indenture and shall include
the collective reference to all Obligations, including without limitation, all
the unpaid principal of and interest on the Notes and all other obligations and
liabilities of the Issuer and other Grantors (including, without limitation,
interest accruing at the then applicable rate provided in the Indenture after
the maturity of the Notes and interest accruing at the then applicable rate
provided in the Indenture after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Issuer, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) to the Collateral Agent, U.S. Collateral Agent, U.S.
Trustee, Canadian Co-trustee or any holder of the Notes, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Indenture, this Agreement, the other Note Documents, or any other document made,
delivered or given in connection with any of the foregoing, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all reasonable fees
and disbursements of counsel to the Collateral Agent, U.S. Collateral Agent,
U.S. Trustee, Canadian Co-Trustee or to the holders of the Notes that are
required to be paid by the Issuer and other Grantors pursuant to the terms of
any of the foregoing agreements).

 

“Notes” has the meaning specified in the recitals hereto.

 

“Patent License”:  all rights under any written agreements providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

“Patents” means, with respect to any Person, all of such Person’s right, title
and interest now owned or hereafter acquired in and to (i) any and all issued
patents and patent applications, (ii) all reissues, divisions, continuations,
renewals, extensions and continuations-in-part thereof and all goodwill
associated therewith, including, without limitation, any of the foregoing
referred to in Schedule 6, and (iii) all rights corresponding to any of the
foregoing throughout the world.

 

4

--------------------------------------------------------------------------------


 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit I hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Issuer.

 

“Permitted Additional Pari Passu Obligations” means obligations secured by a
Lien on the Collateral and entered into in compliance with Section 8.17 hereof

 

“Pledged Collateral” means the Pledged Notes and the Pledged Stock.

 

“Pledged Notes” means all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor (other than promissory notes
having an original principal balance of less than $1,000,000, promissory notes
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business and Intercompany Notes).

 

“Pledged Stock”: means, with respect to any Grantor (i) the Equity Interests
listed on Schedule 2; (ii) any other Equity Interests now owned or obtained in
the future by such Grantor and (iii) any other shares, stock certificates,
options, interests or rights of any nature whatsoever in respect of the
foregoing.

 

“PPSA” means the Personal Property Security Act (British Columbia) and the
regulations thereunder, as from time to time in effect; provided, however, that,
at any time, if the attachment, perfection or priority of of any Lien created
hereunder on Collateral is governed by the personal property security laws of
any jurisdiction other than British Columbia, PPSA shall mean those personal
property security laws in such other jurisdiction for the purposes of the
provisions hereof relating to such attachment, perfection or priority and for
the definitions related to such provisions.

 

“Proceeds” means all “proceeds” as such term is defined in the PPSA, and, in any
event, shall include, without limitation, all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

 

“Prospectus Supplement” means the prospectus supplement, dated November 16,
2012, relating to the sale of the Notes.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Receiver” has the meaning specified in Section 6.8.

 

“SEC” has the meaning specified in Section 3.1.

 

“Secured Obligations” means (i) the Notes Obligations and (ii) any principal,
premium, interest (including any interest accruing subsequent to the filing of a
petition in bankruptcy, reorganization or similar proceeding at the rate
provided for in the documentation with respect thereto, whether or not such
interest is an allowed claim under applicable state, federal or foreign law),
penalties, fees, indemnifications, reimbursements (including reimbursement
obligations with respect to letters of credit and banker’s acceptances), damages
and other liabilities, and guarantees of payment of such principal, interest,
penalties, fees, indemnifications, reimbursements, damages and other
liabilities, payable under any Additional Pari Passu Agreement and other
documentation relating to any other Permitted Additional Pari Passu Obligations.

 

5

--------------------------------------------------------------------------------


 

“Secured Parties” means the collective reference to the Collateral Agent, the
U.S. Collateral Agent, the U.S. Trustee, the Canadian Co-Trustee, each
Additional Pari Passu Agent, the holders of Notes and each holder of Additional
Pari Passu Obligations that constitute Secured Obligations.

 

“Securities Act” means the Securities Act (British Columbia), including the
regulations thereto or equivalent legislation of any other relevant
jurisdiction.

 

“Securities Intermediary’s Jurisdiction” means, with respect to any Securities
Intermediary holding any Securities Account included in or relating to any
Pledged Collateral, its jurisdiction as determined under Section 45(2) of the
STA.

 

“Security Documents” means this Agreement, the First Lien Intercreditor
Agreement and all of the security agreements, pledges, collateral assignments,
mortgages, charges, demand debentures, deeds of trust, debentures, trust deeds
or other instruments evidencing or creating or purporting to create any security
interests in favor of the Collateral Agent or the U.S. Collateral Agent for
their benefit and for the benefit of the Trustees and the holders of the Notes
and the holders of any Permitted Additional Pari Passu Obligations, in all or
any portion of the Collateral, as amended, modified, restated, supplemented or
replaced from time to time.

 

“Serial Numbered Goods” has the meaning given to it in the Personal Property
Security Regulation made under the PPSA, including without limitation the Goods
listed on Schedule 8.

 

“STA” means the Securities Transfer Act (British Columbia), including the
regulations thereto; provided, however, that, at any time, if the attachment,
perfection or priority of any Lien created hereunder on Collateral that is
Investment Property is governed by the laws in effect in any province or
territory of Canada other than British Columbia in which there is in force
legislation substantially the same as the Securities Transfer Act, 2007 (British
Columbia) (an “Other STA Province”), then “STA” shall mean such other
legislation as in effect from time to time in such Other STA Province for
purposes of the provisions hereof referring to or incorporating by reference
provisions of the STA; and to the extent that such attachment, perfection or
priority of any Lien created hereunder on the Collateral is governed by the laws
of a jurisdiction other than British Columbia or an Other STA Province, then
references herein to the STA shall be disregarded except for the terms
“Certificated Security” and “Uncertificated Security”, which shall have the
meanings herein as defined in the Securities Transfer Act, 2007 (British
Columbia) regardless of whether the STA is in force in the applicable
jurisdiction.

 

Trademark License” means any rights under any written agreement providing for
the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 6

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title and interest, now owned or hereafter acquired, in and to the following:
(i) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers, and all goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
(ii) the right to obtain all renewals thereof, and (iii) all rights
corresponding to any of the foregoing throughout the world.

 

“U.S. Collateral Agent” has the meaning specified in the preamble hereto.

 

“U.S. Securities Act” means the Securities Act of 1933 of the United States of
America, as amended.

 

“U.S. Trustee” has the meaning specified in the preamble hereto.

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title under the law of any
province or territory and, in any event including, without limitation, the
Material Vehicles listed on Schedule 8 and all tires and other appurtenances to
any of the foregoing.

 

6

--------------------------------------------------------------------------------


 

1.2          Other Definitional Provisions.

 

(a)           The words “hereof,” “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

SECTION 2.         [RESERVED]

 

SECTION 3.         GRANT OF SECURITY INTEREST

 

3.1          Grant of Security.

 

Each Grantor hereby assigns and transfers to the Collateral Agent, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in all of its right, title and interest in and to all of its
undertaking  and all of its present and after acquired personal property,
including, without limitation, all of the following property now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Collateral”), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Secured Obligations:

 

(a)           all Accounts;

 

(b)           all Chattel Paper;

 

(c)           all Contracts;

 

(d)           all Deposit Accounts;

 

(e)           all Documents of Title (other than title documents with respect to
Vehicles);

 

(f)            all Equipment;

 

(g)           all fixtures;

 

(h)           all Goods

 

(i)            all Intangibles;

 

(j)            all Instruments;

 

(k)           all Intellectual Property;

 

(l)            all Inventory;

 

(m)          all Investment Property;

 

(n)           all Money;

 

(o)           all Receivables;

 

7

--------------------------------------------------------------------------------


 

(p)           all Pledged Collateral

 

(q)           all other property not otherwise described above (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);

 

(r)            all books and records pertaining to the Collateral; and

 

(s)            to the extent not otherwise included, all Proceeds and products
of any and all of the foregoing and all collateral security and guarantees given
by any Person with respect to any of the foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in (i) any property to the extent that the grant of a security interest
therein (A) is prohibited by any requirements of law of a governmental
authority, (B) requires a consent not obtained of any governmental authority
pursuant to such requirement of law, (C) is prohibited by, or constitutes a
breach or default under or results in the termination of or requires any consent
not obtained under, any contract, license, agreement instrument or other
document evidencing or giving rise to such property or, in the case of Equity
Interests of a non-Wholly Owned Subsidiary, any applicable shareholder or
similar agreement, except to the extent that the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law, (ii) relates to Equipment owned by
any Grantor that is subject to a purchase money Lien or a capital lease which is
permitted by the Indenture and  any Additional Pari Passu Agreements if the
contract or other agreement in which such Lien is granted (or in the
documentation providing for such capital lease) prohibits or requires the
consent of any Person as a condition to the creation of any other Lien on such
Equipment, or (iii) is in proceeds and products of any and all of the assets
described in clauses (i) and (ii) above only to the extent that such proceeds
and products would constitute property or assets of the type described in
clauses (i) and (ii).

 

In addition, notwithstanding anything herein to the contrary, in the event that
Rule 3-16 of Regulation S-X under the U.S. Securities Act requires (or is
replaced with another rule or regulation, or any other law, rule or regulation
is adopted, which would require) the filing with the SEC (or any other
governmental agency) of separate financial statements of any Grantor that is a
Subsidiary of the Issuer due to the fact that such Subsidiary’s Equity Interests
or other securities of such Grantor secure the Notes and/or Permitted Additional
Pari Passu Obligations affected thereby, then the Equity Interests and such
other securities of such Grantor will automatically be deemed not to be part of
the Collateral securing the Notes and/or Permitted Additional Pari Passu
Obligations affected thereby but only to the extent necessary to not be subject
to such requirement, only for so long as required to not be subject to such
requirement and only with respect to Obligations affected thereby.

 

In the event that Rule 3-16 of Regulation S-X under the U.S. Securities Act is
amended, modified or interpreted by the U.S. Securities and Exchange Commission
(the “SEC”) to permit (or is replaced with another rule or regulation, or any
other law, rule or regulation is adopted, which would permit) such Grantor’s
Equity Interests and other securities to secure the Notes and/or Permitted
Additional Pari Passu Obligations in excess of the amount then pledged without
the filing with the SEC (or any other governmental agency) of separate financial
statements of such Grantor, then the Equity Interests and other securities of
such Grantor will automatically be deemed to be a part of the Collateral for the
relevant Notes and/or Permitted Additional Pari Passu Obligations but only to
the extent necessary to not be subject to any such financial statement
requirement.

 

3.2          Exception Respecting Trademarks.  Notwithstanding anything in
Section 3.1 to the contrary, any Grantors’ grant of security in Trademarks (as
defined in the Trademarks Act (Canada)) under this Agreement shall be limited to
a grant by such Grantor of a security interest in all of the Grantors’ right,
title and interest in such Trademarks.

 

3.3          Attachment of Security Interest.  The Grantors and the Secured
Parties hereby acknowledge that (a) value has been given; (b) each Grantor has
rights in the Collateral in which it has granted a security interest; (c) this
Agreement constitutes a security agreement as that term is defined in the PPSA;
and (d) the security interest attaches upon the execution of this Agreement (or
in the case of any after-acquired property, at the time of acquisition thereof).

 

8

--------------------------------------------------------------------------------


 

3.4          Liability for Deficiency.  If the Collateral is realized upon and
such Collateral or the proceeds of such Collateral is not sufficient to satisfy
all the Grantor’s Secured Obligations, the Grantors acknowledge and agree that,
subject to the provisions of the PPSA and the provisions of the Indenture and
any Additional Pari Passu Agreements, the Grantors shall continue to be liable
for any of the Grantor’s Secured Obligations remaining outstanding and the
Collateral Agent shall be entitled to pursue full payment thereof.

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES

 

Each Grantor hereby represents and warrants to the Collateral Agent and each
Secured Party that:

 

4.1          Title; No Other Liens.  Except for the security interest granted to
the Collateral Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Indenture and any Additional Pari Passu Agreements, such Grantor owns each item
of the Collateral free and clear of any and all Liens or claims of others.  No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Indenture
and any Additional Pari Passu Agreements.  For the avoidance of doubt, it is
understood and agreed that any Grantor may, as part of its business, grant
licenses to third parties to use Intellectual Property owned or developed by a
Grantor.  For purposes of this Agreement and the other Note Documents and any
Additional Pari Passu Agreements, such licensing activity shall not constitute a
“Lien” on such Intellectual Property.  Each of the Collateral Agent and each
Secured Party understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Collateral Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

 

4.2          Perfection Certificate.  The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete as of
the Issue Date. The Grantors shall promptly update the Perfection Certificate
upon any changes to the information set forth therein.  Absent any changes, the
Grantors shall provide a confirmation of the same in writing to the Collateral
Agent on an annual basis on each anniversary of this Agreement.

 

4.3          Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) constitute valid perfected security interests in
all of the Collateral in favor of the Collateral Agent, for the ratable benefit
of the Secured Parties, as collateral security for such Grantor’s Secured
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor subject, for the following Collateral, to the occurrence of
the following: (i) in the case of all Collateral in which a security interest
may be perfected by filing a financing statement under the PPSA or the Personal
Property Security Act (Yukon), as applicable, the completion of the filings and
other actions specified on Schedule 3, (ii) in the case of all Copyrights,
Trademarks and Patents for which PPSA filings are insufficient, all appropriate
filings having been made with the Canadian Intellectual Property Office,
(iii) in the case of letter-of-credit rights that are not supporting obligations
of Collateral, the execution of a contractual obligation granting control to
Collateral Agent over such letter-of-credit rights, and (iv) in the case of
chattel paper, the completion of all steps necessary to grant control to
Collateral Agent over such chattel paper.

 

4.4          Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s jurisdiction of organization, incorporation or
amalgamation and its organizational or identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4. Such Grantor has furnished to the Canadian
Co-trustee and the Collateral Agent a certified copy of the certificate or
articles of incorporation or organization or other organization document and
certificate of compliance/status/good standing (as applicable) as of a date
which is recent to the date hereof from its jurisdiction of organization.

 

4.5          Inventory and Equipment.  On the date hereof, the Collateral (other
than mobile goods) (and all records concerning Collateral) are kept at the
locations listed on Schedule 5.

 

9

--------------------------------------------------------------------------------


 

4.6          Pledged Collateral.

 

(a)           As of the date hereof, or, with respect to any Additional Grantor,
such other date such Grantor becomes a party hereto, Schedule 2 sets forth a
complete and accurate list of all Pledged Collateral owned by such Grantor
(other than any Pledged Collateral held in a Securities Account). As of the date
hereof, such Grantor is the direct, sole beneficial owner and sole holder of
record of the Pledged Collateral listed in Schedule 2 as being owned by it, free
and clear of any Liens, except for Permitted Liens. Such Grantor further
represents and warrants that (i) all Pledged Collateral constituting an Equity
Interest has been (to the extent such concepts are relevant with respect to such
Pledged Collateral) duly authorized, validly issued, are fully paid and
non-assessable; (ii) all Pledged Collateral credited to a Securities Account
maintained with a Securities Intermediary of such Grantor (if any) is subject to
an Investment Property Control Agreement (if requested by the Collateral Agent)
between the Securities Intermediary and the Collateral Agent as the result of
which the Collateral Agent has Control over such Pledged Collateral; (iii) as of
the date hereof and to the knowledge of such Grantor, all Pledged Collateral
which represents Indebtedness owed to such Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is a
legal, valid and binding obligation of such issuer and such issuer is not in
default thereunder; and (iv) none of the Pledged Collateral that is an interest
in a partnership or a limited liability company and is subject to the STA:
(A) is dealt in or traded on any securities exchange or in any securities
market; (B) expressly provides by its terms that it is a “security” for the
purposes of the STA or any other similar provincial legislation; or (C) is held
in a Securities Account.

 

(b)           Such Grantor has not consented to any Person other than the
Collateral Agent entering into, nor has become a party to, an Investment
Property Control Agreement in respect of any Investment Property or Securities
Account included in the Collateral, and no such Investment Property Control
Agreement is outstanding and in force.

 

(c)           In addition, (i) to such Grantor’s knowledge without any
independent obligation to verify same and the relevant issuer’s knowledge, if
such issuer is a Subsidiary of the Issuer, none of the Pledged Collateral owned
by it has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject, (ii) to such Grantor’s knowledge
without any independent obligation to verify same and the relevant issuer’s
knowledge, if such issuer is a Subsidiary of the Issuer, there are existing no
options, warrants, calls or commitments of any character whatsoever relating to
such Pledged Stock or which obligate the issuer of any Equity Interest included
in the Pledged Collateral to issue additional Equity Interests, and (iii) no
consent, approval, authorization, or other action by, and no giving of notice to
or filing with, any Governmental Authority or any other Person is required for
the pledge by such Grantor of such Pledged Collateral pursuant to this
Agreement, or for the exercise by the Collateral Agent of the voting or other
rights with respect to such Pledged Collateral provided for in this Agreement or
for the remedies in respect of the Pledged Collateral pursuant to this
Agreement, except as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally or as may be required
with respect to the pledge of Equity Interests of issuers organized under the
laws of a jurisdiction outside Canada or the United States.

 

(d)           As of the date hereof, or, with respect to any Additional Grantor,
such other date such Grantor becomes a party hereto, except as set forth in
Schedule 2, such Grantor owns 100% of the issued and outstanding Equity
Interests of each issuer of Pledged Stock identified on Schedule 2 and none of
the Pledged Collateral which represents Indebtedness owed to such Grantor
(except for Indebtedness owed by any other Grantor or its Subsidiaries where
subordination is required pursuant to the terms of the Indenture and Additional
Pari Passu Agreements) is subordinated in right of payment to other Indebtedness
or subject to the terms of an indenture.

 

(e)           Each Grantor represents and warrants that all certificates,
agreements or instruments representing or evidencing the Pledged Stock and any
Instrument, Certificated Security or Chattel Paper evidencing Collateral in
existence on the date hereof have been delivered to the Collateral Agent in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank and that the Collateral Agent has
a perfected first priority security interest therein

 

4.7          Receivables. (a) No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
in excess of $1,000,000 which has not been delivered to the Collateral Agent.

 

10

--------------------------------------------------------------------------------


 

(a)           None of the obligors on any Receivables with an invoice amount in
excess of $5,000,000 is a Governmental Authority.

 

(b)           The amounts represented by such Grantor to the Secured Parties
from time to time as owing to such Grantor in respect of the Receivables will at
such times be accurate in all material respects as of the date presented.

 

4.8          Contracts. (a) Except as provided in Schedule 7, no consent of any
party (other than such Grantor) to any Material Contract is required, or
purports to be required on the date hereof, in connection with the execution,
delivery and performance of this Agreement, except as has been obtained.

 

(a)           Each Material Contract is in full force and effect and constitutes
a valid and legally enforceable obligation of the parties thereto, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

(b)           No consent or authorization of, filing with or other act by or in
respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of any of the
Material Contracts by any party thereto other than those which have been duly
obtained, made or performed, are in full force and effect and do not subject the
scope of any such Material Contract to any material adverse limitation, either
specific or general in nature.

 

(c)           Neither such Grantor nor (to such Grantor’s knowledge) any of the
other parties to the Material Contracts is in default in the performance or
observance of any of the terms thereof in any manner that, in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

(d)           The right, title and interest of such Grantor in, to and under the
Material Contracts are not subject to any defenses, offsets, counterclaims or
claims that, in the aggregate, could reasonably be expected to have a Material
Adverse Effect.

 

(e)           Such Grantor has delivered to the Collateral Agent a complete and
correct copy of each Material Contract, including all amendments, supplements
and other modifications thereto.

 

(f)            No amount payable to such Grantor under or in connection with any
Material Contract is evidenced by any Instrument or Chattel Paper which has not
been delivered to the Collateral Agent.

 

(g)           None of the parties to any Contract involving an amount in excess
of $5,000,000 is a Governmental Authority.

 

4.9          Intellectual Property. (a) Schedule 6 lists all registered
Intellectual Property owned by such Grantor in its own name on the date hereof.

 

(a)           On the date hereof, all material Intellectual Property is valid,
subsisting, unexpired and enforceable and has not been abandoned and, to the
knowledge of such Grantor, its material Intellectual Property does not infringe
the intellectual property rights of any other Person.

 

(b)           Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

 

(c)           No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any material Intellectual Property in any respect that
could reasonably be expected to have a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

(d)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any material Intellectual Property or such Grantor’s ownership
interest therein, or (ii) which, if adversely determined, would have a material
adverse effect on the value of any material Intellectual Property

 

4.10        Vehicles. Schedule 8 is a complete and correct list of all Material
Vehicles owned by such Grantor on the date hereof.

 

SECTION 5.         COVENANTS

 

Each Grantor covenants and agrees with the Collateral Agent and the Secured
Parties that, from and after the date of this Agreement until the Secured
Obligations shall have been paid in full (other than contingent obligations not
then due and payable), no letter of credit shall be outstanding under any
Additional Pari Passu Agreements (unless the outstanding amount of the letter of
credit obligations related thereto has been cash collateralized in an amount and
manner satisfactory to the relevant issuing lender) and the commitments under
any Additional Pari Passu Agreements shall have terminated:

 

5.1          Delivery of Instruments, Certificated Securities and Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Documents of Title, security
certificates evidencing Certificated Securities or Chattel Paper, such
Instrument, Documents of Title, security certificates evidencing Certificated
Securities or Chattel Paper shall be delivered to the Collateral Agent within
four Business Days by such Grantor, duly endorsed, to be held as Collateral
pursuant to this Agreement..

 

5.2          Pledged Collateral: Certificated Securities.  For greater
certainty, any security certificates evidencing Certificated Securities
delivered to the Collateral Agent pursuant to Section 5.1 shall be duly endorsed
to the Collateral Agent or its nominee or in blank by an effective endorsement
or accompanied by a duly executed instrument of transfer in favour of the
Collateral Agent or its nominee or in blank.

 

5.3          Pledged Collateral: Uncertificated Securities and Security
Entitlements.

 

(a)           In respect of any Uncertificated Securities included in the
Pledged Collateral:

 

(i)            on request by the Collateral Agent, each Grantor shall cause the
appropriate issuers of such Uncertificated Securities either to register the
Collateral Agent or its nominee as the registered owner of such Uncertificated
Securities or mark their books and records with the numbers and face amounts of
all such Uncertificated Securities and all rollovers and replacements therefore
to reflect the Lien of the Collateral Agent granted pursuant to this Agreement;
and

 

(ii)           each Grantor shall consent to the Collateral Agent entering into
an Investment Property Control Agreement with the issuer of any such
Uncertificated Securities such that the Collateral Agent shall have Control
thereof.

 

(b)           In respect of any Security Entitlements or Securities Accounts
included in the Pledged Collateral,

 

(i)            upon the occurrence and during the continuance of an Event of
Default, each Grantor shall upon request by the Collateral Agent and direct the
Securities Intermediary in respect of such Security Entitlements to transfer the
Financial Assets to which such Security Entitlements relate to a Securities
Account designated by the Collateral Agent such that the Collateral Agent shall
become the Entitlement Holder in respect of such Financial Asset; and

 

(ii)           each Grantor shall consent to the Collateral Agent entering into
an Investment Property Control Agreement, reasonably satisfactory to the
Collateral Agent, with the Securities Intermediary in respect of any such
Security Entitlements and Uncertificated Securities such that the Collateral
Agent shall have Control thereof.

 

12

--------------------------------------------------------------------------------


 

5.4          Pledged Collateral: General.

 

(a)           Registration of Pledged Collateral.  Following the occurrence and
during the continuance of an Event of Default, such Grantor will permit any
Pledged Collateral in registered form to be registered in the name of the
Collateral Agent or its nominee at any time at the option of the Collateral
Agent.

 

(b)           Investment Property Control Agreements.  Such Grantor shall not
consent to:

 

(i)            the entering into by any issuer of any Uncertificated Securities
included in or relating to the Pledged Collateral of an Investment Property
Control Agreement in respect of such Uncertificated Securities with any Person
other than the Collateral Agent or its nominee; or

 

(ii)           the entering into by any Securities Intermediary for any Security
Entitlements included in or relating to the Pledged Collateral of an Investment
Property Control Agreement in respect of such Security Entitlements with any
Person other than the Collateral Agent or its nominee.

 

(c)           Securities Intermediary’s Jurisdiction.  Such Grantor shall not
enter into any agreement with any Securities Intermediary that governs any
Securities Account included in or relating to any Pledged Collateral that either
(i) specifies any such Securities Intermediary’s jurisdiction to be a
jurisdiction other than the Province of British Columbia for the purposes of the
STA, (ii) specifies the laws of a jurisdiction other than the Province of
British Columbia as applicable to the acquisition of a Security Entitlement from
such Securities Intermediary, or (iii) which is governed by the laws of a
jurisdiction other than the Province of British Columbia or consent to any
amendment to any such agreement that would change (x) such Securities
Intermediary’s jurisdiction to a jurisdiction other than the Province of British
Columbia for the purposes of the STA, (y) the applicable law to the acquisition
of a Security Entitlement from such Securities Intermediary to be the laws of a
jurisdiction other than the Province of British Columbia, or (z) its governing
law to a jurisdiction other than the Province of British Columbia.

 

(d)           Other Securities.  If the representation and warranty set out in
Section 4.6(a)(iv) is not or ceases to be true in respect of any Pledged
Collateral that is an interest in a partnership or a limited liability company,
such Pledged Collateral shall thereupon be subject to the provisions of Sections
5.1, 5.2, 5.3, 5.4(b), 5.4(c) and 5.4(d) to the extent applicable thereto.

 

(e)           Exercise of Rights in Pledged Collateral.

 

(i)            For all purposes not inconsistent with this Agreement, the
Indenture, the other Notes Documents or Additional Pari Passu Agreements or,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it; provided however, that no vote
or other right shall be exercised or action taken which would have the effect of
materially impairing the rights of the Collateral Agent in respect of such
Pledged Collateral unless otherwise permitted under the Indenture and Additional
Pari Passu Agreements.

 

(ii)           Such Grantor will permit the Collateral Agent or its nominee at
any time after the occurrence and during the continuance of an Event of Default,
upon 10 Business Days’ prior notice, to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it, including, without
limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Equity Interest or Investment Property constituting such
Pledged Collateral as if it were the absolute owner thereof.

 

(iii)          Such Grantor shall be entitled to collect and receive for its own
use all cash dividends and interest paid in respect of the Pledged Collateral
owned by it to the extent not in violation of the Indenture and Additional Pari
Passu Agreements; provided however, that until actually paid, all rights to such
distributions, shall remain subject to the Lien created by this Agreement;

 

(iv)          All dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or

 

13

--------------------------------------------------------------------------------


 

in exchange for, any Pledged Collateral and all other distributions in respect
of any of the Pledged Collateral owned by such Grantor, whenever paid or made,
shall be delivered to the Collateral Agent to hold as Pledged Collateral and
shall, if received by such Grantor, be received in trust for the benefit of the
Collateral Agent, be segregated from the other property or funds of such
Grantor, and be promptly delivered to the Collateral Agent as Pledged Collateral
in the same form as so received (with any necessary endorsement); and

 

(v)           Such Grantor hereby authorizes and instructs each issuer of any
Investment Property pledged by such Grantor hereunder to, and each Grantor that
is an issuer of Investment Property pledged by another Grantor agrees and
consents to, after the occurrence and during the continuance of an Event of
Default (i) comply with any instruction received by it from the Collateral Agent
in writing (and any other issuer from time to time hereby agrees to comply with
such instruction) that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Investment Property directly to the Collateral
Agent.

 

5.5          Maintenance of Insurance.

 

(a)           Such Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring the Inventory and Equipment and
Vehicles against loss by fire, explosion, theft and such other casualties as are
usually insured against in the same general area by companies engaged in the
same or a similar business and owning similar properties, or as may otherwise be
reasonably satisfactory to the Collateral Agent and (ii) insuring such Grantor,
the Collateral Agent and other Secured Parties against liability for personal
injury and property damage relating to such Inventory and Equipment and Vehicles
such policies to be in such form and amounts and having such coverage as may be
usual and customary for companies in the same general area engaged in the same
or a similar business and owning similar properties.

 

(b)           All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Collateral Agent of
written notice thereof, (ii) name the Collateral Agent as insured party or loss
payee and (iii) include a breach of warranty clause.

 

5.6          Maintenance of Perfected Security Interest; Further Documentation.

 

(a)           Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described herein and shall defend such security interest against the claims and
demands of all Persons whomsoever (except as otherwise permitted under the Notes
Documents and Additional Pari Passu Agreements).

 

(b)           At any time and from time to time and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as may be necessary or as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation (i) filing
any financing statements or financing change statements under the PPSA (or other
similar documents under similar laws in effect in any other applicable
jurisdiction) with respect to the security interests created hereby (including,
if requested by the Collateral Agent acting on the instructions of the
Controlling Representative, financing statements or financing change statements
setting forth vehicle identification numbers or serial numbers with respect to
any applicable Material Vehicles) and (ii) in the case of Investment Property
and any other relevant Collateral, taking any actions necessary to enable the
Collateral Agent to obtain Control with respect thereto.

 

5.7          Changes in Name, etc.  Such Grantor will not, except upon 15 days’
prior written notice to the Collateral Agent and delivery to the Collateral
Agent of all additional authorized financing statements, financing change
statements and other documents necessary to maintain the validity, perfection
and priority of the security interests provided for herein, (i) change its
jurisdiction of incorporation or organization or the location of its chief

 

14

--------------------------------------------------------------------------------


 

executive office or sole place of business or principal residence from that
referred to in Section 4.4, (ii) change the location of its Collateral or any
records concerning the Collateral (other than mobile goods) from the locations
referenced in Section 4.5 to a location in any jurisdiction which would
necessitate additional filings or documents in order to maintain the validity,
perfection and priority of the security interests with respect to such
Collateral provided for herein, (iii) change its name or (iv) amend or otherwise
modify any agreement governing any Securities Account included in or relating to
any Pledged Collateral (each, a “Securities Account Agreement”) to the extent
that such change would result in a change in the applicable Securities
Intermediary’s Jurisdiction from the jurisdiction, specified therein or
otherwise, notified to the Collateral Agent. In each case, pursuant to the
following sentence, each Grantor further agrees to notify the Collateral Agent
upon entering into any Securities Account Agreement with a Securities
Intermediary, and such notice shall be accompanied by a copy of such Securities
Account Agreement or shall contain a representation and warranty as to the
Securities Intermediary’s Jurisdiction as specified in or determined by
reference to such Securities Account Agreement. Each Grantor agrees to promptly
provide the Collateral Agent with organizational documents, to the extent
applicable, reflecting any of the changes described in the first sentence of
this paragraph. Each Grantor agrees not to effect or permit any change referred
to in the preceding sentence unless all filings have been made or will be made
under the PPSA, and take such other actions, that are required in order for the
Collateral Agent to continue at all times following such change to have a
perfected first priority security interest in all the Collateral in which a
security interest may be perfected by a filing under the PPSA.

 

5.8          Notices.  Such Grantor will notify the Collateral Agent in writing
promptly, in reasonable detail, of:

 

(a)           any Lien (other than security interests created hereby or Liens
permitted under the Indenture and Additional Pari Passu Agreements) on any of
the Collateral which would adversely affect the ability of the Collateral Agent
to exercise any of its remedies hereunder; and

 

(b)           of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

 

5.9          Investment Property.

 

(a)           If such Grantor shall become entitled to receive or shall receive
any certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Investment Property Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Collateral Agent and the other Secured Parties, hold the same in trust for the
Collateral Agent and the other Secured Parties and deliver the same forthwith to
the Collateral Agent in the form received, duly indorsed by such Grantor to the
Collateral Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor, to be held by the
Collateral Agent, subject to the terms hereof, as additional collateral security
for the Secured Obligations.  Any sums paid upon or in respect of the Investment
Property upon the liquidation or dissolution of any Investment Property Issuer
shall be paid over to the Collateral Agent to be held by it hereunder as
additional collateral security for the Secured Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Investment Property Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Secured Obligations.  If any sums of money or property so paid
or distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Collateral Agent, hold such money or property in trust for the Collateral
Agent and the other Secured Parties segregated from other funds of such Grantor,
as additional collateral security for the Secured Obligations.

 

(b)           Without the prior written consent of the Collateral Agent or
except as otherwise permitted under the Indenture and any Additional Pari Passu
Agreements, such Grantor will not (i) vote to enable, or take any other action
to permit, any Investment Property Issuer to issue any Equity Interests of any
nature or to issue any other

 

15

--------------------------------------------------------------------------------


 

securities convertible into or granting the right to purchase or exchange for
any Equity Interests of any nature of any Investment Property Issuer,
(ii) except to the extent permitted by the terms of the Indenture and any
Additional Pari Passu Agreements sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Investment Property or
Proceeds thereof (except pursuant to a transaction expressly permitted by the
Indenture and any Additional Pari Passu Agreements), (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement or
(iv) except to the extent permitted by the terms of the Indenture and any
Additional Pari Passu Agreements enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Collateral Agent to
sell, assign or transfer any of the Investment Property or Proceeds thereof.

 

(c)           In the case of each Grantor which is an Investment Property
Issuer, such Investment Property Issuer agrees that (i) it will be bound by the
terms of this Agreement relating to the Investment Property issued by it and
will comply with such terms insofar as such terms are applicable to it, (ii) it
will notify the Collateral Agent promptly in writing of the occurrence of any of
the events described in Section 5.8(a) or Section 5.8(b) with respect to the
Investment Property issued by it and (iii) the terms of Sections 6.3(b) and 6.7
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 6.3(b) or 6.7 with respect to the Investment
Property issued by it.

 

5.10        Receivables.

 

(a)           Other than in the ordinary course of business or otherwise
pursuant to sound business judgment, such Grantor will not (i) grant any
extension of the time of payment of any Receivable, (ii) compromise or settle
any Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount 18 whatsoever on any Receivable or (v) amend, supplement or
modify any Receivable in any manner that could adversely affect the value
thereof.

 

(b)           Such Grantor will promptly deliver to the Collateral Agent a copy
of each material demand, notice or document received by it that questions or
calls into doubt the validity or enforceability of more than 10% of the
aggregate amount of the then outstanding Receivables.

 

5.11        Contracts.  Other than in the ordinary course of business or
otherwise pursuant to sound business judgment that is consistent with actions of
companies engaged in businesses similar to those engaged in by the Issuer and
its Subsidiaries, such Grantor:

 

(a)           will perform and comply in all material respects with all its
obligations under the Material Contracts;

 

(b)           will not amend, modify, terminate or waive any provision of any
Material Contract in any manner which could reasonably be expected to materially
adversely affect the value of such Material Contract as Collateral;

 

(c)           will exercise promptly and diligently each and every material
right which it may have under each Material Contract (other than any right of
termination); and

 

(d)           will promptly deliver to the Collateral Agent a copy of each
material demand, notice or document received by it relating in any way to any
Material Contract that questions the validity or enforceability of such Material
Contract.

 

5.12        Intellectual Property.  (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark in order to maintain
such Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain the quality of products and services offered under such Trademark
at least in a manner substantially consistent with past business practices,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iv) not
adopt or use any mark which is confusingly similar or a colorable imitation of
such Trademark unless the Collateral Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this

 

16

--------------------------------------------------------------------------------


 

Agreement, and (v) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.

 

(a)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

 

(b)           Such Grantor (either itself or through licensees) (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise impaired.
Such Grantor will not (either itself or through licensees) do any act whereby
any material portion of the Copyrights may fall into the public domain.

 

(c)           Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

 

(d)           Such Grantor will notify the Collateral Agent in writing
immediately if it knows that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the Canadian Intellectual Property Office or any court or tribunal
in any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same

 

(e)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the Canadian Intellectual Property Office or
any similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Collateral Agent within
five Business Days after the last day of the fiscal quarter in which such filing
occurs. Such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s and the Secured Parties’
security interest in any Copyright, Patent or Trademark and the goodwill and
intangibles of such Grantor relating thereto or represented thereby.

 

(f)            Such Grantor will take all reasonable (taking into account the
economic value) and necessary steps, including, without limitation, in any
proceeding before the Canadian Intellectual Property Office or any other similar
office or agency in any other country or political subdivision thereof, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of the material Intellectual Property,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.

 

(g)           In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Collateral Agent after it learns thereof and, to the extent it determines it to
be reasonable to do so, sue for infringement, misappropriation or dilution, to
seek injunctive relief where appropriate and to recover any and all damages for
such infringement, misappropriation or dilution.

 

5.13        Intercompany Notes

 

(a)           At any time after the occurrence and during the continuance of a
Default or Event of Default, the Issuer shall deliver to the Collateral Agent
each Intercompany Note.

 

(b)           No Grantor shall transfer, deliver or otherwise provide any
Intercompany Note to any Person other than a Grantor or the Collateral Agent.

 

5.14        Post-Closing Collateral Matters.  In the event that any Permitted
Additional Pari Passu Obligations are incurred following the Issue Date, the
Grantors shall notify the Collateral Agent thereof in writing and take all

 

17

--------------------------------------------------------------------------------


 

such action as may be reasonably required to amend each then existing Mortgage
in order to appropriately ensure that such Permitted Additional Pari Passu
Obligations are secured equally and ratably with the Secured Obligations under
the Indenture.

 

Neither the Collateral Agent nor the Trustees undertakes any responsibility
whatsoever to determine whether any of the foregoing covenants in this
Section 5.14 have been satisfied, and neither shall have any liability
whatsoever arising out of the failure of the Issuer or any of the Grantors to
satisfy such post-closing requirements, other than to take receipt of the
Officers’ Certificate described in the next sentence.  Within 90 days of the
date of incurrence of any Permitted Additional Pari Passu Obligations, the
Issuer shall deliver to the Collateral Agent and the Trustees an Officers’
Certificate (upon which the Trustees and Collateral Agent shall be fully
protected in relying), certifying that the post-closing covenants set forth in
this Section 5.14 have been satisfied

 

SECTION 6.         REMEDIAL PROVISIONS

 

6.1          Certain Matters Relating to Receivables.

 

(a)           The Collateral Agent shall have the right (but not the
obligation), no more than one time in any 12 month period but at any time or
times as Collateral Agent deems reasonably necessary after the occurrence and
during the continuance of a Default or an Event of Default, to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection with such test verifications. No more than one time in any 12 month
period but more frequently as the Collateral Agent may reasonably required after
the occurrence and during the continuance of a Default or an Event of Default,
upon the Collateral Agent’s reasonable request and at the expense of the
relevant Grantor, such Grantor shall cause independent public accountants or
others satisfactory to the Collateral Agent to furnish to the Collateral Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Receivables.

 

(b)           The Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, provided that the Collateral Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Collateral Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Receivables, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within three Business Days) deposited by such Grantor in the
form received, duly endorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of the Collateral Agent, subject to withdrawal by the Collateral Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Collateral Agent
and the other Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

 

(c)           At the Collateral Agent’s request at any time after the occurrence
and during the continuance of a Default or Event of Default, each Grantor shall
deliver to the Collateral Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

 

6.2          Communications with Obligors; Grantors Remain Liable.  (a) The
Collateral Agent in its own name or in the name of others may at any time after
the occurrence and during the continuance of an Event of Default communicate
with obligors under the Receivables and parties to the Contracts to verify with
them to the Collateral Agent’s satisfaction the existence, amount and terms of
any Receivables or Contracts.

 

(a)           Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Collateral Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Collateral Agent.

 

18

--------------------------------------------------------------------------------


 

(b)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any other Secured Party of any payment
relating thereto, nor shall the Collateral Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto) or
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3          Pledged Collateral.

 

(a)           Unless an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given notice to the relevant Grantor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock and all payments made in respect of the
Pledged Notes, in each case paid in the normal course of business of the
relevant Investment Property Issuer and consistent with past practice, to the
extent not prohibited in the Indenture and any Additional Pari Passu Agreements,
and to exercise all voting and corporate or other organizational rights with
respect to the Investment Property; provided, however, that no vote shall be
cast or corporate or other organizational right exercised or other action taken
which would be inconsistent with or result in any violation of any provision of
the Indenture, any Additional Pari Passu Agreements, this Agreement or any other
Note Document.

 

(b)           If an Event of Default shall occur and be continuing and the
Collateral Agent shall give notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Collateral Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in 21
respect of the Investment Property and make application thereof to the Secured
Obligations in the order set forth in Section 6.5, and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise (x)
all voting, corporate and other rights pertaining to such Investment Property at
any meeting of shareholders of the relevant Investment Property Issuer or
Investment Property Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
amalgamation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Investment Property
Issuer, or upon the exercise by any Grantor or the Collateral Agent of any
right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Collateral Agent
may determine), all without liability except to account for property actually
received by it, but the Collateral Agent shall have no duty to any Grantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

(c)           Each Grantor hereby authorizes and instructs each Investment
Property Issuer of any Investment Property pledged by such Grantor hereunder to
(i) comply with any instruction received by it from the Collateral Agent in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Investment Property Issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Investment Property directly to the Collateral
Agent.

 

6.4          Proceeds to be Turned Over To Collateral Agent.  In addition to the
rights of the Collateral Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Collateral Agent and the other Secured Parties,

 

19

--------------------------------------------------------------------------------


 

segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Agent in the form received by
such Grantor (duly endorsed by such Grantor to the Collateral Agent, if
required). All Proceeds received by the Collateral Agent hereunder shall be held
by the Collateral Agent in a Collateral Account maintained under its sole
dominion and control. All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Collateral Agent and the
other Secured Parties) shall continue to be held as collateral security for all
the Secured Obligations and shall not constitute payment thereof until applied
as provided in Section 6.5.

 

6.5          Application of Proceeds.  If an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of Proceeds constituting Collateral
or Mortgaged Property, whether or not held in any Collateral Account, and any
proceeds of any Note Guarantee, in payment of the Secured Obligations in the
following order:

 

First, to pay incurred and unpaid fees and expenses of the Collateral Agent in
its capacity as such pursuant to the terms of the Note Documents and any
Additional Pari Passu Debt Agreements and incurred and unpaid fees and expenses
of the Trustees in its capacity as such pursuant to the terms of the Note
Documents and any Additional Pari Passu Agent pursuant to the terms of the
applicable Additional Pari Passu Agreements;

 

Second, to the Trustees and the representatives of any class of Permitted
Additional Pari Passu Obligations, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Secured
Obligations, pro rata among the Secured Parties according to the amounts of the
Secured Obligations then due and owing and remaining unpaid to the Secured
Parties in accordance with the terms of the Indenture and Additional Pari Passu
Agreements, as applicable;

 

Third, any balance remaining after the Secured Obligations shall have been paid
in full, provided no letters of credit shall be outstanding under any Additional
Pari Passu Agreements (unless the outstanding amount of the letter of credit
obligations related thereto has been cash collateralized in an amount and manner
satisfactory to the relevant issuing lender) and all commitments under any
Additional Pari Passu Agreements shall have terminated, shall be paid over to
the Issuer or to whomsoever may be lawfully entitled to receive the same.

 

In making the determination and allocations required by this Section 6.5, the
Collateral Agent may conclusively rely upon information supplied by the
applicable Additional Pari Passu Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to such Additional Pari
Passu Obligations and the Collateral Agent shall have no liability to any of the
Secured Parties for actions taken in reliance on such information.

 

6.6          PPSA and Other Remedies.  If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the PPSA or any other applicable law. Without limiting the generality of
the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived to the fullest extent permitted by a Requirement of Law), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any other Secured Party or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Collateral Agent or any other Secured Party shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Collateral Agent’s request, to assemble the

 

20

--------------------------------------------------------------------------------


 

Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 6.6, after deducting all costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Collateral Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Secured Obligations, in such order as the
Collateral Agent may elect, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, need the Collateral Agent account for the surplus, if any, to any Grantor.
To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against the Collateral Agent or any other
Secured Party arising out of the exercise by them of any rights hereunder. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

 

6.7          Registration Rights.

 

(a)           If the Collateral Agent shall determine to exercise its right to
sell any or all of the Pledged Stock pursuant to Section 6.6, and if in the
opinion of the Collateral Agent it is necessary or advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will cause the Investment Property
Issuer thereof to (i) execute and deliver, and cause the directors and officers
of such Investment Property Issuer to execute and deliver, all such instruments
and documents, and do or cause to be done all such other acts as may be, in the
opinion of the Collateral Agent, necessary or advisable to register the Pledged
Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Collateral Agent, are necessary
or advisable, all in conformity with the requirements of the Securities Act and
the rules and regulations of the British Columbia Securities Commission or other
relevant securities commission applicable thereto. Each Grantor agrees to cause
such Investment Property Issuer to comply with the provisions of the securities
or “Blue Sky” laws of any and all jurisdictions which the Collateral Agent shall
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) which will satisfy the
provisions of the Securities Act.

 

(b)           Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all of the Pledged Stock by reason of certain
prohibitions contained in the Securities Act and other applicable securities
laws, but may be compelled to resort to one or more private sales thereof to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities for their own account for investment and not with a
view to the distribution or resale thereof. Each Grantor acknowledges and agrees
that any such private sale may result in prices and other terms less favourable
to the seller than if such sale were a public sale and notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Collateral Agent shall not be
under any obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Investment Property Issuer thereof to register
such securities for public sale under the Securities Act, or under other
applicable securities laws, even if such Investment Property Issuer would agree
to do so.

 

(c)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Collateral Agent and the
other Secured Parties, that the Collateral Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Indenture and any Additional Pari Passu Agreements.

 

6.8          Appointment of Receiver.  If a Default Notice has been delivered
and has not been rescinded or revoked, the Collateral Agent may appoint or
reappoint by instrument in writing, any Person or Persons, whether an

 

21

--------------------------------------------------------------------------------


 

officer or officers or an employee or employees of such Grantor or not, to be an
interim receiver, receiver or receivers (hereinafter called a “Receiver”, which
term when used herein shall include a receiver and manager) of the Collateral of
such Grantor (including any interest, income or profits therefrom) and may
remove any Receiver so appointed and appoint another in its stead. Any such
Receiver shall, to the extent permitted by applicable law, so far as concerns
responsibility for its acts, be deemed the agent of such Grantor and not of the
Collateral Agent, and the Collateral Agent shall not be in any way responsible
for any misconduct, negligence or non-feasance on the part of any such Receiver
or its servants, agents or employees. Subject to the provisions of the
instrument appointing a Receiver, any such Receiver shall (i) have such powers
as have been granted to the Collateral Agent under this Section 6, and (ii)
shall be entitled to exercise such powers at any time that such powers would
otherwise be exercisable by the Collateral Agent under this Section 6, which
powers shall include the power to take possession of the Collateral, to preserve
the Collateral or its value, to carry on or concur in carrying on all or any
part of the business of such Grantor and to sell, lease, license or otherwise
dispose of or concur in selling, leasing, licensing or otherwise disposing of
the Collateral. To facilitate the foregoing powers, any such Receiver may, to
the exclusion of all others, including such Grantor, enter upon, use and occupy
all premises owned or occupied by such Grantor wherein the Collateral may be
situated, maintain the Collateral upon such premises, borrow money on a secured
or unsecured basis and use the Collateral directly in carrying on such Grantor’s
business or as security for loans or advances to enable the Receiver to carry on
such Grantor’s business or otherwise, as such Receiver shall, in its reasonable
discretion, determine. Except as may be otherwise directed by the Collateral
Agent, all money received from time to time by such Receiver in carrying out its
appointment shall be received in trust for and be paid over to the Collateral
Agent, and any surplus shall be applied in accordance with Requirements of Law.
Every such Receiver may, in the discretion of the Collateral Agent, be vested
with all or any of the rights and powers of the Collateral Agent.

 

6.9          Subordination.  Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Collateral Agent, all Indebtedness owing by it to any Subsidiary
of the Issuer shall be fully subordinated to the final payment in full in cash
of such Grantor’s Secured Obligations.

 

6.10        Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Collateral Agent or any Secured Party to collect such
deficiency.

 

6.11        Actions of Collateral Agent.  The Controlling Representative shall
direct the Collateral Agent in exercising any right, power, discretionary duty
or other remedy available to the Collateral Agent under this Agreement or any
Security Document and the other Secured Parties shall not have a right to take
any actions with respect to the Collateral.  If the Collateral Agent shall not
have received appropriate instruction within 10 days of a request therefor from
the Controlling Representative (or such shorter period as reasonably may be
specified in such notice or as may be necessary under the circumstances) it may,
but shall be under no duty to, take or refrain from taking such action as it
shall deem to be in the best interests of the Secured Parties and the Collateral
Agent shall have no liability to any Person for such action or inaction. 
“Controlling Representative” shall mean the applicable Trustees or Additional
Pari Passu Agent representing the series of Indebtedness secured hereby with the
greatest outstanding aggregate principal amount.  The Collateral Agent shall
conclusively rely on any direction received from the Controlling Representative
without any independent investigation whatsoever

 

SECTION 7.         THE COLLATERAL AGENT

 

7.1          Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a)           Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:

 

22

--------------------------------------------------------------------------------


 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any cheques, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral or Mortgaged Property and file any claim
or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Receivable or Contract or with
respect to any other Collateral or Mortgaged Property whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
necessary to evidence the Collateral Agent’s and the other Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(iv)          execute, in connection with any sale provided for in Section 6.6
or 6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)           (1) direct any party liable for any payment under any of the
Collateral or Mortgaged Property to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (2) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral or Mortgaged
Property; (3) sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral or Mortgaged Property; (4) commence and prosecute any suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral or Mortgaged Property; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral or
Mortgaged Property; (6) settle, compromise or adjust any such suit, action or
proceeding and, in connection therewith, give such discharges or releases as the
Collateral Agent may reasonably deem appropriate; (7) assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall
determine; and (8) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral or Mortgaged Property as
fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and do, at the Collateral Agent’s option and such
Grantor’s reasonable expense, at any time, or from time to time, all acts and
things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral or Mortgaged Property and the Collateral Agent’s and
the other Secured Parties’ security interests therein and to effect the intent
of this Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.

 

(c)           The reasonable expenses (including attorney’s fees and expenses)
of the Collateral Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with interest thereon at a rate per annum
equal to the default rate under the Indenture, from the date of payment by the
Collateral Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Collateral Agent on demand.

 

23

--------------------------------------------------------------------------------


 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

7.2          Duty of Collateral AgentThe Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
or Mortgaged Property in its possession, shall be to deal with it in the same
manner as the Collateral Agent deals with similar property for its own account.
The Collateral Agent shall have no responsibility to determine the sufficiency
of the Collateral or the validity of its security interest in the Collateral.
Neither the Collateral Agent, any other Secured Party nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or Mortgaged Property
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral or Mortgaged Property upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or Mortgaged Property or any part thereof. The powers
conferred on the Collateral Agent and the other Secured Parties hereunder are
solely to protect the Collateral Agent’s and the other Secured Parties’
interests in the Collateral or Mortgaged Property and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers. Neither the Collateral Agent and any other Secured Parties nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct

 

7.3          Execution of Financing Statements.  Pursuant to any applicable law,
each Grantor authorizes the Collateral Agent to file, register or record
financing statements, financing change statements and other filings including
fixture filings or recording documents or instruments with respect to the
Collateral or Mortgaged Property without the signature of such Grantor in such
form and in such offices as the Collateral Agent determines appropriate to
perfect the security interests of the Collateral Agent under this Agreement.
Each Grantor authorizes the Collateral Agent to use the collateral description
“all present and after acquired personal property” in any such financing
statements or financing change statements. Each Grantor hereby ratifies and
authorizes the filing by the Collateral Agent of any financing statement or
financing change statement with respect to the Collateral or Mortgaged Property
made prior to the date hereof. Notwithstanding the foregoing, each Grantor
hereby acknowledges its obligation to file or record financing statements and
other filings on behalf of authorizations, in no event shall the Collateral
Agent or Trustees be obligated to prepare or file any financing statements
whatsoever, or to maintain the perfection of the security interest granted
hereunder.  Each Grantor agrees to prepare, record and file, at its own expense,
financing statements (and amendments or continuation statements when applicable)
with respect to the Collateral now existing or hereafter created meeting the
requirements of applicable law in such manner and in such jurisdictions as are
necessary to perfect and maintain perfected the Collateral, and to deliver a
file stamped copy of each such financing statement or other evidence of filing
to the Collateral Agent.

 

7.4          Authority of Collateral Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the Secured
Parties, be governed by the Indenture or other applicable Additional Pari Passu
Agreements, the First Lien Intercreditor Agreement, the Junior Lien
Intercreditor Agreement (as defined in the Indenture), the Royal Gold
Intercreditor Agreement (as defined in the Indenture), any Deferred Revenue
Financing Arrangement Intercreditor Agreement (as defined in the Indenture) and
by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Collateral Agent and the Grantors, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Grantor shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.

 

7.5          Reliance by Collateral Agent.  Whenever reference is made in this
Agreement to any action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Collateral Agent or to any election, decision, opinion, acceptance, use of
judgment, expression of satisfaction or other exercise of discretion, rights or
remedies to be made (or not to be made) by the Collateral Agent, it is
understood that in all cases the Collateral Agent shall be fully justified in
failing or refusing to take any such action under this Agreement if it shall not
have received such written direction from the Controlling Representative, as it
deems appropriate.  This provision is intended solely for the benefit of the
Collateral Agent and its successors and permitted assigns and

 

24

--------------------------------------------------------------------------------


 

is not intended to and will not entitle the other parties hereto to any defense,
claim or counterclaim, or confer any rights or benefits on any party hereto.

 

SECTION 8.         MISCELLANEOUS

 

8.1          Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Article 9 of the Indenture and any comparable provision of each
other Additional Pari Passu Agreement.  The Collateral Agent shall be entitled
to receive an Opinion of Counsel and Officers’ Certificate stating that such
amendment, modification, supplement or waiver is authorized or permitted by the
Indenture, this Agreement, the First Lien Intercreditor Agreement the Junior
Lien Intercreditor Agreement (as defined in the Indenture), the Royal Gold
Intercreditor Agreement (as defined in the Indenture), any Deferred Revenue
Financing Arrangement Intercreditor Agreement (as defined in the Indenture) and
any Additional Pari Passu Agreement, and that all conditions precedent to the
execution of such have been satisfied.

 

8.2          Notices.  All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in the Indenture; provided that any such notice, request or demand
to or upon any Grantor shall be addressed to such Grantor at its notice address
set forth on Schedule 1 and notices hereunder to any Additional Pari Passu Agent
shall be addressed to it at the address set forth in the applicable Additional
Pari Passu Joinder Agreement.

 

8.3          No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any Secured Party, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Collateral Agent or any Secured Party of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Collateral Agent or such Secured Party would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

8.4          Enforcement Expenses; Indemnification.

 

(a)           Each Grantor agrees to pay or reimburse each Secured Party and the
Collateral Agent for all its reasonable out-of-pocket costs and expenses
incurred in collecting against such Guarantor under its Note Guarantee, and each
Guarantor agrees to pay, or reimburse Collateral Agent and each Secured Party
for all its reasonable out-of-pocket costs and expenses incurred in connection
with enforcing or preserving any rights under this Agreement and the other Note
Documents to which such Guarantor is a party, including, without limitation, the
reasonable fees and disbursements of counsel (including the allocated reasonable
fees and expenses of in-house counsel) to each Secured Party and of counsel to
the Collateral Agent.

 

(b)           Each Grantor agrees to pay, and to save the Collateral Agent and
the Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or Mortgaged Property or in connection with any of the
transactions contemplated by this Agreement.

 

(c)           Each Grantor agrees to pay, and to save the Collateral Agent and
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Issuer would be required to do so pursuant to the Indenture or any Additional
Pari Passu Agreements.

 

The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and all other amounts payable under the Indenture or any Additional
Pari Passu Agreements and the other Note Documents and the resignation or
removal of the Collateral Agent.

 

8.5          Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their successors and

 

25

--------------------------------------------------------------------------------


 

assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Collateral Agent.

 

8.6          Set-Off.  During the continuance of an Event of Default, in
addition to any rights and remedies of the Secured Parties provided by law, each
Secured Party shall have the right, without notice to any Grantor, any such
notice being expressly waived by each Grantor to the extent permitted by
applicable law, upon any Secured Obligations becoming due and payable by any
Grantor (whether at the stated maturity, by acceleration or otherwise), to apply
to the payment of such Secured Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party, any affiliate
thereof or any of their respective branches or agencies to or for the credit or
the account of such Grantor.  Each Secured Party agrees promptly to notify the
relevant Grantor and the Collateral Agent after any such application made by
such Secured Party, provided that the failure to give such notice shall not
affect the validity of such application.

 

8.7          Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.8          Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.9          Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.10        Integration.  This Agreement and the other Note Documents and the
Additional Pari Passu Agreements represent the agreement of the Grantors, the
Collateral Agent and the Secured Parties with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any the Secured Party relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Note Documents and the Additional Pari Passu Agreements.

 

8.11        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF BRITISH COLUMBIA
AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

8.12        Submission To Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Note Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the Province
of British Columbia, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

26

--------------------------------------------------------------------------------


 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

8.13        Acknowledgements.  Each Grantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement, the other Note Documents and any Additional Pari
Passu Agreements to which it is a party;

 

(b)           neither the Collateral Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement, any of the other Note Documents or any
Additional Pari Passu Agreement, and the relationship between the Grantors, on
the one hand, and the Collateral Agent and the Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)           no joint venture is created hereby or by the other Note Documents
and any Additional Pari Passu Agreements or otherwise exists by virtue of the
transactions contemplated hereby among the Secured Parties or among the Grantors
and the Secured Parties.

 

8.14        Additional Grantors.  Each Subsidiary of the Issuer that is required
to become a party to this Agreement pursuant to the Indenture or Additional Pari
Passu Agreements (each, an “Additional Grantor”) shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex 1 hereto.  The execution and delivery
of such Assumption Agreement shall not require the consent of any Grantor
hereunder.  The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.

 

8.15        Releases.  When all the Secured Obligations have been paid in full
(other than contingent liabilities not then due and payable), this Agreement
shall terminate.  The Liens securing the Notes Obligations will be released, in
whole or in part, as provided in the Indenture; provided that the Issuer shall
have delivered to the Collateral Agent, at least ten Business Days prior to the
date of the proposed release, a written request for release identifying the
relevant Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Issuer stating that such
transaction is in compliance with the Indenture and the other Note Documents. 
The Liens securing Permitted Additional Pari Passu Obligations of any series
will be released, in whole or in part, as provided in the Additional Pari Passu
Agreement governing such obligations; provided that the Issuer shall have
delivered to the Collateral Agent, at least ten Business Days prior to the date
of the proposed release, a written request for release identifying the relevant
Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Issuer stating that such
transaction is in compliance with the Additional Pari Passu Agreements.  .  At
the request and sole expense of any Grantor following any such termination, the
Collateral Agent shall deliver to such Grantor any Collateral or Mortgaged
Property held by the Collateral Agent hereunder, and execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination. The Collateral Agent shall have no liability whatsoever for any
action or inaction taken in reliance on any Grantor’s written request for
release under this Section 8.15.

 

8.16        WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT OR ANY ADDITIONAL PARI PASSU
AGREEMENTS AND FOR ANY COUNTERCLAIM THEREIN.

 

8.17        Permitted Additional Pari Passu Obligations.  On or after the Issue
Date, the Issuer may from time to time designate additional obligations as
Permitted Additional Pari Passu Obligations by delivering to the Collateral
Agent, the Trustees and each Additional Pari Passu Agent (a) a certificate
signed by the chief financial officer of the Issuer (i) identifying the
obligations so designated and the aggregate principal amount or face amount
thereof, stating that such obligations are designated as “Permitted Additional
Pari Passu Obligations” for purposes hereof, (ii) representing that such
designation complies with the terms of the Indenture and each then extant
Additional Pari Passu Agreement, (iii) specifying the name and address of the
Additional Pari Passu Agent for such

 

27

--------------------------------------------------------------------------------


 

obligations (if other than the Trustees) and (iv) stating that the Grantors have
complied with their obligations under Section 5; (b) except in the case of
Additional Notes, a fully executed Additional Pari Passu Joinder Agreement (in
the form attached as Exhibit II hereto) and a fully executed joinder agreement
to the First Lien Intercreditor Agreement, and (c) an Officers’ Certificate to
the effect that the designation of such obligations as “Permitted Additional
Pari Passu Obligations” does not violate the terms of the Indenture and each
then extant Additional Pari Passu Agreement (upon which the Collateral Agent may
conclusively and exclusively rely).

 

Notwithstanding the delivery of the Additional Pari Passu Joinder Agreement set
forth above, the Collateral Agent shall not be obligated to act as Collateral
Agent for any New Secured Parties (as such term is defined in Exhibit V hereto)
whatsoever or to execute any document whatsoever (including any agency
agreement) if in the sole judgment of the Collateral Agent doing so would
impose, purport to impose or might reasonably be expected to impose upon the
Collateral Agent any obligation or liability for which the Collateral Agent is
not in its sole discretion fully protected. In no event shall the Collateral
Agent be subject to any document that it has not executed.  The Additional Pari
Passu Joinder Agreement shall not be effective until it has been accepted in
writing by the Collateral Agent.

 

8.18        Intercreditor Agreements.  Notwithstanding anything herein to the
contrary, the Lien and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder is subject to the provisions of the Royal Gold
Intercreditor Agreement (as defined in the Indenture) and any First Lien
Intercreditor Agreement, Junior Lien Intercreditor Agreement (as defined in the
Indenture) or Deferred Revenue Financing Arrangement Intercreditor Agreement (as
defined in the Indenture) (each an “Intercreditor Agreement”) entered into after
the Issue Date. In the event of any conflict between the terms of any
Intercreditor Agreement and this Agreement, so long as such Intercreditor
Agreement does not violate the terms of the Indenture, the terms of such
Intercreditor Agreement shall govern and control.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Canadian Collateral
Agreement to be duly executed and delivered as of the date first above written.

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

BLUE PEARL MINING INC.

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice President, General Counsel and Secretary

 

Signature Page to Canadian Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

TERRANE METALS CORP.

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice President, General Counsel and Secretary

 

Signature Page to Canadian Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

THOMPSON CREEK MINING LTD.

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice President, General Counsel and Secretary

 

Signature Page to Canadian Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

BERG GENERAL PARTNER CORP.

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice President, General Counsel and Secretary

 

Signature Page to Canadian Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

BERG METALS LIMITED PARTNERSHIP, BY ITS GENERAL PARTNER, BERG GENERAL PARTNER
CORP.

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice President, General Counsel and Secretary

 

Signature Page to Canadian Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

THOMPSON CREEK SERVICES ULC

 

 

 

 

 

By:

/s/ Wendy Cassity

 

 

Name: Wendy Cassity

 

 

Title: Vice President, General Counsel and Secretary

 

Signature Page to Canadian Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

VALIANT TRUST COMPANY,

 

as Canadian Collateral Agent

 

 

 

 

 

By:

/s/ Dan Sander

 

 

Name: Dan Sander

 

 

Title: Director, Trust Services

 

 

 

 

 

 

 

By:

/s/ Jodie Hansen

 

 

Name: Jodie Hansen

 

 

Title: Account Manager

 

Signature Page to Canadian Collateral Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

Thompson Creek Metals Company

26 West Dry Creek Circle, Suite 810

Littleton, CO 80120

Attention: Chief Financial Officer

Facsimile: (303) 762-3507

 

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF INVESTMENT PROPERTY

 

Pledged Stock:

 

Issuer

 

Class of Stock

 

Stock Certificate No.

 

No. of Shares

 

Thompson Creek Metals Company USA

 

Common

 

3

 

100

 

 

 

 

 

 

 

 

 

Blue Pearl Mining Inc.

 

Common

 

5

 

100

 

 

 

 

 

6

 

2

 

 

 

 

 

7

 

10

 

 

 

 

 

 

 

 

 

Thompson Creek Mining Ltd.

 

 

 

A-2

 

650

 

 

 

 

 

A-3

 

350

 

 

 

 

 

 

 

 

 

Terrane Metals Corp.

 

Common

 

2

 

101

 

 

 

 

 

 

 

 

 

Berg General Partner Corp.

 

Common

 

C-2

 

1

 

 

 

 

 

 

 

 

 

Berg Metals Limited Partnership

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

Thompson Creek Services ULC

 

Common

 

2

 

1

 

 

Pledged Notes:

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS

 

REQUIRED TO PERFECT SECURITY INTERESTS

 

Grantor

 

Filing Office

Thompson Creek Metals Company Inc.

 

British Columbia, Colorado Secretary of State

Thompson Creek Metals Company USA

 

Colorado Secretary of State

Blue Pearl Mining Inc.

 

British Columbia, Colorado Secretary of State

Langeloth Metallurgical Company LLC

 

Colorado Secretary of State

Thompson Creek Mining Ltd.

 

Yukon, British Columbia, Colorado Secretary of State

Thompson Creek Mining Co.

 

Colorado Secretary of State

Mt. Emmons Moly Company

 

Colorado Secretary of State

Cyprus Thompson Creek Mining Company

 

Nevada Secretary of State

Long Creek Mining Company

 

Nevada Secretary of State

Terrane Metals Corp.

 

British Columbia, Colorado Secretary of State

Berg General Partner Corp.

 

British Columbia, Colorado Secretary of State

Berg Metals Limited Partnership

 

British Columbia, Colorado Secretary of State

Thompson Creek Services ULC

 

British Columbia, Colorado Secretary of State

 

--------------------------------------------------------------------------------


 

Schedule 4

 

LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Grantor

 

Chief Executive Office

 

Jurisdiction of Organization

 

Thompson Creek Metals Company Inc.

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

British Columbia

 

Thompson Creek Metals Company USA

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Colorado

 

Blue Pearl Mining Inc.

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

British Columbia

 

Langeloth Metallurgical Company LLC

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Colorado

 

Thompson Creek Mining Ltd.

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Yukon

 

Thompson Creek Mining Co.

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Colorado

 

Mt. Emmons Moly Company

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Colorado

 

Cyprus Thompson Creek Mining Company

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Nevada

 

Long Creek Mining Company

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

Nevada

 

Terrane Metals Corp.

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

British Columbia

 

Berg General Partner Corp.

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

British Columbia

 

Berg Metals Limited Partnership

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

British Columbia

 

Thompson Creek Services ULC

 

26 West Dry Creek Circle, Ste. 810 Littleton, CO 80120

 

British Columbia

 

 

--------------------------------------------------------------------------------


 

Schedule 5

 

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Langeloth Metallurgical Facility, Langeloth, PA

 

Endako Mine, Fraser Lake, BC

 

Thompson Creek Mine, Clayton, ID

 

Locher Evers Int’l, Delta, BC

 

JMF Int’l, Rotterdam, Netherlands

 

Steinweg Sharaf, Dubai Fiberlay, Portland, OR

 

North American Warehouse, Bedford Park, IL

 

Rock Transfer & Storage, Milwaukee, WI

 

Texas Blending, Houston, TX

 

Albemarle, Pasadena, TX

 

Albemarle (VLS warehouse), Rotterdam, Netherlands

 

Bisley, Australia and Singapore

 

Carpenter, Reading, PA

 

Krupp, Rotterdam, Netherlands

 

--------------------------------------------------------------------------------


 

Schedule 6

 

COPYRIGHTS

 

None.

 

PATENTS

 

None.

 

TRADEMARKS

 

Grantor

 

Trademark
Title

 

Trademark No.

 

Registration Date

 

Thompson Creek Mining Ltd.

 

ENDAKO ULTRAPURE

 

1,189,703

 

February 16, 1982

 

Thompson Creek Mining Co.

 

HPM

 

1,675,532

 

February 11, 1992

 

 

--------------------------------------------------------------------------------


 

Schedule 7

 

MATERIAL CONTRACTS

 

Exploration, Development and Mine Operating Agreement between Thompson Creek
Mining Ltd. and Sojitz Moly Resources, Inc. (formerly, Nissho Iwai Moly
Resources, Inc.) dated as of June 12, 1997.

 

Exploration, Development and Mine Operating Agreement between Mt. Emmons Moly
Company, as successor by assignment from Thompson Creek Metals Company USA and
U.S. Energy Corp. dated as of August 19, 2008.

 

Purchase and Sale Agreement among the Issuer, Terrane Metals Corp., RGL Royalty
AG and Royal Gold, Inc. dated as of October 20,

2010.

 

REQUIRED CONSENTS

 

Consent letter by and among Sojitz Moly Resources, Inc., Thompson Creek
Mining, Ltd. and Collateral Agent in connection with the Endako Project.

 

--------------------------------------------------------------------------------


 

Schedule 8

 

MATERIAL VEHICLES

 

None.

 

--------------------------------------------------------------------------------


 

Annex 1 to

Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                               , 20    , made
by                                  (the “Additional Grantor”), in favor of
Valiant Trust Company, as Canadian Collateral Agent (in such capacity, the
“Collateral Agent”) for the Secured Parties.  All capitalized terms not defined
herein shall have the meaning ascribed to them in the Indenture.

 

W I T N E S S E T H :

 

WHEREAS, THOMPSON CREEK METALS COMPANY INC. (the “Issuer”), the U.S. Trustee,
Canadian Co-Trustee, the U.S. Collateral Agent and the Collateral Agent have
entered into an Indenture, dated as of [Date] (as amended, supplemented or
otherwise modified from time to time, the “Indenture”);

 

WHEREAS, in connection with the Indenture, the Issuer and certain of its
Affiliates (other than the Additional Grantor) have entered into the Canadian
Collateral Agreement, dated as of [Date] (as amended, supplemented or otherwise
modified from time to time, the “Collateral Agreement”) in favor of the
Collateral Agent for the ratable benefit of the Secured Parties;

 

WHEREAS, the Indenture requires the Additional Grantor to become a party to the
Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Collateral Agreement, hereby becomes a party to the Collateral Agreement as a
Grantor thereunder with the same force and effect as if originally named therein
as a Grantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor thereunder.  The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Collateral Agreement.  The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Section 4 of the Collateral Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.

 

2.             Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF
BRITISH COLUMBIA AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex 1-A to

Assumption Agreement

 

Supplement to Schedule 1

 

Supplement to Schedule 2

 

Supplement to Schedule 3

 

Supplement to Schedule 4

 

Supplement to Schedule 5

 

Supplement to Schedule 6

 

Supplement to Schedule 7

 

Supplement to Schedule 8

 

i

--------------------------------------------------------------------------------


 

EXHIBIT II

[Form of]

 

ADDITIONAL PARI PASSU JOINDER AGREEMENT

 

The undersigned is the agent for Persons wishing to become “Secured Parties”
(the “New Secured Parties”) under the Canadian Collateral Agreement, dated as of
[Date] (as amended and/or supplemented, the “Collateral Agreement” (terms used
without definition herein have the meanings assigned to such terms by the
Collateral Agreement)) among Thompson Creek Metals Company Inc., the other
Grantors party thereto and Valiant Trust Company, as Canadian Collateral Agent
(in such capacity, the “Collateral Agent”) and the other Security Documents.

 

In consideration of the foregoing, the undersigned hereby:

 

(i)           represents that the Additional Pari Passu Agent has been
authorized by the New Secured Parties to become a party to the Collateral
Agreement on behalf of the New Secured Parties under that [DESCRIBE OPERATIVE
AGREEMENT] (the “New Secured Obligations”) and to act as the Additional Pari
Passu Agent for the New Secured Parties hereunder;

 

(ii)            acknowledges that the New Secured Parties have received a copy
of the Collateral Agreement;

 

(iii)            irrevocably appoints and authorizes the Collateral Agent to
take such action as agent on its behalf and to exercise such powers under the
Collateral Agreement and the other Security Documents as are delegated to the
Collateral Agent by the terms thereof, together with all such powers as are
reasonably incidental thereto; and

 

(iv)           accepts and acknowledges the terms of the Collateral Agreement
applicable to it and the New Secured Parties and agrees to serve as Additional
Pari Passu Agent for the New Secured Parties with respect to the New Secured
Obligations and agrees on its own behalf and on behalf of the New Secured
Parties to be bound by the terms of the Collateral Agreement and the other
Security Documents applicable to holders of Secured Obligations, with all the
rights and obligations of a Secured Party thereunder and bound by all the
provisions thereof as fully as if it had been a Secured Party on the effective
date of the Collateral Agreement.

 

The name and address of the representative for purposes of Section 8.2 of the
Collateral Agreement are as follows:

 

[name and address of Additional Pari Passu Agent]

 

Section [__] of the Indenture is incorporated herein, mutatis mutandis, as if a
part hereof.

 

IN WITNESS WHEREOF, the undersigned has caused this Additional Pari Passu
Joinder Agreement to be duly executed by its authorized officer as of the
            day of                       , 20     .

 

 

[NAME]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

AGREED TO AND ACCEPTED:

 

The Collateral Agent hereby acknowledges its acceptance of this Additional Pari
Passu Joinder Agreement and agrees to act as Collateral Agent for the New
Secured Parties, subject to the terms of the [agency agreement, dated as of
                               ].

 

VALIANT TRUST COMPANY, as Collateral Agent

 

By: 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------